Title: Thomas Jefferson Randolph to James Madison, 3 January 1833
From: Randolph, Thomas Jefferson
To: Madison, James


                        
                            
                                Dear sir
                            
                            
                                
                                    Richmond
                                
                                 January 3 1833
                            
                        
                        
                        A new principle as I suppose it to be in our government is attempting to be established viz the
                            constitutional right of a state to secede peaceably from the Union at pleasure she being the sole Judge of the cause
                            which impels it. This doctrine is contended to be the legitimate correlary from the constitution and the Virginia
                            & Kentucky resolutions of 98 & 99 I have asserted the fact from my own knowledge that this was not the
                            reading of my grandfather, that he never entertained such opinions am I in error upon this subject: if I am you who knew
                            best his opinions can set me right with sentiments of affectionate attachment Your &c
                        
                            
                                Thomas J Randolph
                            
                        
                    